Citation Nr: 1019104	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral tinea 
pedis and onychomycosis disorder.

2.  Entitlement to service connection for ulcers to include 
as secondary to service-connected post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a heart disorder 
with hypertension to include as secondary to service-
connected PTSD.

4.  Entitlement to service connection for gastroesophageal 
reflux disease [GERD], claimed as acid reflux disease, to 
include as secondary to service-connected PTSD and, 
alternatively, due to exposure to herbicides.

5.  Entitlement to service connection for a prostate disorder 
to include as due to exposure to herbicides.

6.  Entitlement to service connection for erectile 
dysfunction, claimed as impotency, to include as due to 
exposure to herbicides.

7.  Entitlement to service connection for diverticulitis to 
include as due to exposure to herbicides.

8.  Entitlement to service connection for a skin disorder of 
the hands to include as due to exposure to herbicides.

9.  Entitlement to service connection for a pre-cancer skin 
condition to include as due to exposure to herbicides.

10.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD with depression and 
anxiety.

11.  Entitlement to a compensable initial disability rating 
for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The issue of entitlement to Individual Unemployability [TDIU] 
has been raised by the record and is inextricably intertwined 
with the issues being remanded for consideration by the RO.  
Therefore, it is referred to the RO for appropriate action.  

The Veteran served on active duty from July 1967 to July 
1970.  Service in Vietnam and award of the Bronze Star Medal 
is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

Procedural history

The Veteran's December 18, 2006, claim for service connection 
for bilateral hearing loss, tinnitus and PTSD was granted in 
a March 2007 rating decision.  The rating decision also 
denied claims for service connection for an ulcer disorder, 
high blood pressure and acid reflux disease.  The Veteran 
disagreed with the initial disability ratings for service-
connected bilateral hearing loss and PTSD, and the service 
connection claims denied in the March 2007 rating decision.

In April 2007, the Veteran claimed entitlement to service 
connection for a prostate disorder, impotency and a bilateral 
foot disorder.  In a June 2007 rating decision, the RO denied 
service connection for a prostate disorder, impotency and a 
bilateral foot disorder, and the Veteran timely disagreed.

In an August 2007 statement in connection with his VA Form-9 
substantive appeal, the Veteran claimed entitlement to 
service connection for a heart disorder.

In a November 2007 statement, the Veteran claimed entitlement 
to service connection for diverticulitis, acid reflux 
disease, hypertension, prostate infections, a skin disorder 
of the hands and feet and a pre-cancer skin disorder all due 
to exposure to herbicides.

In a March 2009 decision, the Board remanded the claims for 
PTSD, bilateral hearing loss, ulcers, heart disorder, acid 
reflux disease, prostate disorder, impotency and bilateral 
foot disorder.

In April 2009, the Veteran claimed entitlement to service 
connection for depression and an anxiety disorder secondary 
to service-connected PTSD.  In a July 2009 rating decision, 
the RO granted service connection for depression and anxiety 
disorders and evaluated the disabilities in association with 
the service-connected PTSD, evaluating the combined 
conditions as 50 percent disabling effective December 18, 
2006, the date VA received the Veteran's original claim for 
service connection for PTSD.

The issues of entitlement to an initial disability rating in 
excess of 50 percent for service-connected PTSD with 
depression and anxiety and entitlement to a compensable 
initial disability rating for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's 
bilateral tenia pedis and onychomycosis was incurred during 
his active duty service.

2.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's ulcer disorder is 
unrelated to his active duty service and is not secondary to 
his service-connected PTSD disability.

3.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's heart disorder, 
including hypertension, is unrelated to his active duty 
service and is not secondary to his service-connected PTSD 
disability.


4.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's GERD is unrelated to 
his active duty service and is not secondary to his service-
connected PTSD disability or due to exposure to herbicides.

5.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's prostate disorder is 
unrelated to his active duty service and is not secondary to 
exposure to herbicides.

6.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's erectile dysfunction 
disorder is unrelated to his active duty service and is not 
secondary to exposure to herbicides.

7.  A preponderance of the competent medical evidence 
supports a finding that the Veteran's diverticulitis disorder 
is unrelated to his active duty service and is not secondary 
to exposure to herbicides.

8.  A preponderance of the competent medical evidence 
supports a finding that the Veteran has no skin disorder of 
the hands.

9.  A preponderance of the competent medical evidence 
supports a finding that the Veteran has no pre-cancer skin 
disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a bilateral tinea 
pedis and onychomycosis disorder is warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Entitlement to service connection for ulcers is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  Entitlement to service connection for a heart disorder 
with hypertension is not warranted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Entitlement to service connection for GERD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(6), 3.309(e), 3.310 (2009).

5.  Entitlement to service connection for a prostate disorder 
is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(6), 3.309(e) (2009).

6.  Entitlement to service connection for impotency is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(6), 3.309(e) (2009).

7.  Entitlement to service connection for diverticulitis is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(6), 3.309(e) (2009).

8.  Entitlement to service connection for a skin disorder of 
the feet and hands is not warranted. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307(6), 3.309(e) (2009).

9.  Entitlement to service connection for a pre-cancer skin 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his bilateral foot 
disorder was incurred during his active duty service

He further contends that he suffers from ulcers, a heart 
disorder which includes hypertension, and acid reflux disease 
that is caused by his service-connected PTSD disability.  He 
also contends that his acid reflux disease is caused by 
exposure to herbicides during his service in Vietnam.  
Finally, he contends that his prostate, impotency, 
diverticulitis, hand and feet skin and pre-cancer skin 
disorders have manifested because of his exposure to 
herbicides during his service in Vietnam.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As indicated above, the Board remanded the Veteran's claims 
for further procedural and evidentiary development in a March 
2009 decision.  Specifically, the Board directed the RO to 
contact the Veteran and ask that he identify all sources of 
medical treatment for the claimed conditions, and to take 
steps to obtain copies of any medical records identified by 
the Veteran.  The Board also directed the RO to provide 
medical examinations for the Veteran's claimed psychological, 
hearing, prostate, bilateral feet, heart, gastrointestinal 
and reproductive system disorders.  

Although the RO is required to comply with remand orders, it 
is substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows the Veteran was requested to provide information 
regarding the treatment of his claimed conditions in an April 
2009 letter from the RO.  The record also reveals that the 
Veteran was provided with hearing, mental health, 
gastrointestinal, cardiac and reproductive system 
examinations in May 2009.  For those reasons, the Board finds 
that the RO substantially complied with the March 2009 remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The Veteran was provided with notice of what is required to 
substantiate a claim for service connection in letters dated 
January and April 2007 and September 2008.  The Veteran was 
also provided notice of what is required to substantiate a 
secondary service connection claim in an April 2009 letter. 

The Veteran was informed in all letters that VA would assist 
him by obtaining relevant records which would support his 
claims and provide him, if necessary, with a medical 
examination, and informed of how VA determines a disability 
rating and an effective date.  The notices were sent prior to 
the date of the last adjudication of the Veteran's claims in 
August 2009.  Thus, the Veteran had a meaningful opportunity 
to participate in the adjudication of his claims.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Finally, 
the Veteran has not contended, nor does the record indicate 
that his claims have been prejudiced by a lack of notice.  
See Goodwin v. Peake, 22 Vet.App. 128 (2008).  

The Board observes that the RO has obtained and included VA 
treatment records in addition to his service treatment 
records, and has obtained all private medical records 
identified by the Veteran.  As noted above, the Veteran has 
also been provided with VA medical examinations pertaining to 
his claims.  38 C.F.R. § 3.159(c) (4) (2009).  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been represented by an attorney 
throughout the pendency of the appeal and has chosen not to 
present evidence and testimony in support of his claims at a 
hearing before a Veterans Law Judge.  

Because the issues present similar facts and law, they will 
be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).


In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). 



Analysis

The Veteran described a bilateral foot disorder that is 
consistent with tinea pedis and onychomycosis that began 
during service and has been chronic since service.  He also 
describes that he has been told he has ulcers and has 
symptoms consistent with acid reflux.  He further describes 
that he has been diagnosed with diverticulitis.  The Veteran 
complains of a 15-20 year history of prostatitis and erectile 
dysfunction, and an unspecified heart condition with 
hypertension.  He has contended that the ulcers and heart 
condition with hypertension are caused by his service-
connected PTSD.  He contends that his acid reflux is caused 
by PTSD or, alternatively, by exposure to herbicides.  
Finally, he contends that his diverticulitis, prostate and 
erectile dysfunction, skin disorder of the feet and hands and 
pre-cancer skin condition are due to exposure to herbicides.

As set out above, a claim for service connection must first 
be established by evidence of a current disability.  Thus, 
the Board will address this preeminent element for all of the 
claimed disorders.

Currently diagnosed disorders

The Veteran was examined by a VA examiner who reported the 
findings of the examination in a May 2009 report.  The 
examiner diagnosed the Veteran with: GERD; bilateral tinea 
pedis and onychomycosis; status post prostatitis and erectile 
dysfunction; PVCs [premature ventricular contractions]; and, 
essential HTN [hypertension].  Thus, element (1) is met for 
the claims seeking service connection for a bilateral foot 
skin disorder, heart disorder, hypertension, acid reflux, 
prostate disorder, and impotency.  

Element (1) has not been met for: bilateral foot disorder, 
skin disorder of the hands, pre-cancer skin disorder, 
diverticulitis and ulcers.  The May 2009 VA examiner did not 
diagnose any condition related to those claimed conditions 
and there is no other medical evidence of record indicating 
that they exist.  The Board observes that the May 2009 
medical report indicates that the examiner questioned the 
Veteran closely regarding his claimed conditions and did not 
record complaints of a pre-cancer skin disorder, a skin 
disorder of the hands or of a foot disorder other than the 
skin and nail disorders the examiner diagnosed.  

Moreover, the examiner noted that the Veteran stated he had 
been told he had diverticulitis for the past 20 years, 
however there are no medical records in evidence indicating 
that diagnosis.  There are also no medical records in 
evidence reporting a diagnosis of ulcers.  The Board observes 
that the Veteran submitted a November 2007 letter from Dr. 
W.S., M.D., who reported the Veteran had GERD, but did not 
state that the Veteran had ulcers.  

As stated above, In order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 
(1997).  For those reasons, the Board finds that the claims 
for service connection for a skin disorder of the hands, pre-
cancer skin disorder, diverticulitis and ulcers fail for lack 
of a current diagnosis.

Incurrence of an in-service injury or disease

The next inquiry is whether any of the Veteran's conditions 
meet the second direct service connection element that 
requires evidence of in-service incurrence or aggravation of 
a disease or injury.  A review of the Veteran's service 
treatment records shows he was treated in January 1970 for a 
sore throat; in February 1970 he was treated for residuals of 
an auto accident he was in Savannah, Georgia; and in May 1970 
he was treated for an upper respiratory infection and sore 
throat.  There is no evidence of complaints of or treatment 
for bilateral foot skin disorder, heart disorder, 
hypertension, acid reflux, prostate disorder, and impotency.  
There is, however, evidence that the Veteran's skin condition 
of the feet did arise during service.

The May 2009 examiner noted that the Veteran stated he 
started noticing symptoms consistent with tinea pedis and 
onychomycosis when he was in Vietnam and that the symptoms 
had continued in varying degrees since that time.  The Board 
observes that the Veteran's DD 214 form shows that the 
Veteran was in Vietnam between 24 February 1968 through 17 
February 1969.  The examiner noted that such symptoms "are 
not uncommon in individuals returning from hot, humid/jungle 
environments such as the Republic of Vietnam," and that the 
symptoms "can often be chronic with a waxing and waning 
course over a number of years without complete resolution."  
The Board also finds that there is no reason in the record to 
discount the Veteran's credibility with regard to the 
statements he made about having symptoms of tinea pedis and 
onychomycosis during service.  For those reasons, the Board 
finds that element (2) is satisfied with regard to the claim 
for entitlement to service connection for skin condition and 
nail condition of the feet.

As noted above, the Veteran has contended that his heart 
disorder, hypertension and GERD are caused by the effects of 
his service-connected PTSD.  In a claim for service 
connection based on a secondary service connection theory, 
element (2) requires proof of evidence of a service-connected 
disability.  See Wallin, 11 Vet. App. at 512.  In this case, 
the Veteran is service-connected for PTSD with anxiety and 
depression.  Thus, element (2) is satisfied with regard to 
the claims for service connection for a heart disorder, 
hypertension and GERD.

Also noted above, the Veteran has contended that his GERD, 
prostate disorder and erectile dysfunction, claimed as 
impotency, are all due to exposure to herbicides.  As stated 
in the law and regulation section above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002), 38 C.F.R. 
§ 3.307(6)(iii) (2009).  The Veteran served in Vietnam during 
that period and therefore enjoys the presumption of exposure 
to herbicides.  Thus, element (2) is satisfied for GERD, 
prostate disorder and erectile dysfunction.

Nexus evidence

The third requirement to establish a service connection claim 
is evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service, or evidence of a relationship between the 
current disorder and a service-connected disability.  For 
those claims based on a theory of exposure to herbicides, 
there must be evidence of a causal relationship between the 
present disability and exposure to herbicides.

First, regarding a direct service connection theory, the May 
2009 examiner opined that the Veteran's bilateral feet tinia 
pedis and onychomycosis is at least as likely as not related 
to conditions the Veteran reported during service.  For that 
reason, the Board finds that service connection for a 
bilateral foot skin disorder including tinea pedis and 
onychomycosis is warranted.  

The Board notes that no other claim has been sought under a 
direct service connection theory.  Additionally, there is no 
credible medical opinion that supports a finding of direct 
service connection for any other claim.

With regard to secondary service connection claims, the May 
2009 examiner opined that it was not at least as likely that 
the Veteran's "esophageal reflux disease, gastric ulcer 
disease, or diverticular disease are due to or a result of 
military active duty," and also that it was not at least as 
likely that the Veteran's GERD, ulcer disease or diverticular 
disease was caused or aggravated by his service-connected 
PTSD.  Specifically, the examiner stated that the Veteran's 
service treatment records showed no evidence of such a 
disease or condition during service, and that there was no 
evidence of it within a year after the Veteran was discharged 
from active duty and there was no record to indicate a 
"service incurred disease or injury which would likely 
result in any gastroesophageal reflux disease, diverticular 
disease, or ulcer disease."  Furthermore, the examiner 
stated that "medical literature is silent regarding evidence 
that PTSD, a mental disorder, can serve as a causative or 
etiologic agent for the development" of GERD.

With regard to claims of entitlement to service connection 
for GERD, prostate disorder and erectile dysfunction as a 
result of exposure to herbicides, the Board notes first that 
none of the conditions have been recognized by the Secretary 
to be etiologically associated with exposure to certain 
herbicide agents, including Agent Orange.  As stated above in 
the law and regulations section, the Secretary has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has found that the "credible 
evidence against an association between herbicide exposure 
and gastrointestinal and digestive disease outweighs the 
credible evidence for such an association and he has 
determined that a positive association does not exist."  Id. 
at 32403.  The Board observes that prostate cancer is listed 
as disease associated with exposure to herbicides, but there 
is no diagnosis of prostate cancer of record; rather, the 
diagnosis of record is "status post prostatitis and erectile 
dysfunction."  Neither prostatitis nor erectile dysfunction 
are recognized by the Secretary to be disorders which are 
associated with exposure to herbicides.  See 38 C.F.R. 
§ 3.309(e) (2009).  Thus, for the reasons stated above, the 
presumption of exposure to herbicides does not benefit the 
Veteran's claims for service connection for GERD, a prostate 
disorder or erectile dysfunction.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

As discussed above, the May 2009 examiner opined that the 
Veteran's GERD and related gastrointestinal disorders were 
not incurred or aggravated during active duty.  With regard 
to prostatitis, the May 2009 examiner reprinted medical 
literature and concluded that it was "less likely as not 
that the Veteran's currently claimed prostate condition, to 
include prostatitis, is due to or a result of active military 
duty."  In addition, the examiner reported that there was no 
sound medical evidence to conclude that the Veteran's 
prostate disorder was related to his service-connected PTSD 
disability.  With regard to erectile dysfunction, the 
examiner noted the Veteran reported receiving testosterone 
therapy.  The examiner stated that it was his opinion that it 
was "less likely as not that Veteran's current erectile 
dysfunction is due to, a result of, or aggravated by active 
military duty or his service-connected PTSD."  The examiner 
based his opinion on the review of the service treatment 
records showing no treatment or complaint of erectile 
dysfunction during service or within one year of discharge 
from active duty, and no evidence of an injury during service 
that would lead to such dysfunction.  

With regard to the claims for a heart disorder and 
hypertension being caused by service-connected PTSD, the May 
2009 examiner first noted that the Veteran's diagnosis for 
hypertension was one of "essential hypertension."  He 
stated that "essential hypertension has no clear-cut 
etiology and the pathogenesis of its development is poorly 
understood [and] is a primary condition and not secondary or 
due to any other factor."  After review of the medical 
literature and discussion with VA cardiac physicians, the 
examiner opined that the Veteran's PTSD did not cause or 
aggravate the Veteran's hypertension or claimed cardiac 
condition.

In opposition, the Veteran submitted the November 2007 letter 
of Dr. W.S., M.D., who stated that he examined the Veteran 
and reported a history of GERD, hypertension and depression.  
Based on the history and the examination, Dr. W.S. opined 
that "all of these conditions . . . are as likely as not 
related to his exposure to Agent Orange in Viet Nam and post 
traumatic stress disorder related to his service there."  
With regard to Dr. W.S.'s opinion that exposure to Agent 
Orange caused the Veteran's GERD and hypertension,  the Board 
notes that the Secretary has found that the credible evidence 
is against an association between exposure to herbicides and 
hypertension and other circulatory disorders.  See 72 Fed. 
Reg. 112, 32404-05.  In addition, as discussed in detail 
above, GERD is also not recognized as an associated disease.  


In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence. See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 
F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing Madden, recognized 
that the Board had inherent fact-finding ability.  In its 
assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so.  See 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Dr. W.S.'s opinion is conclusory.  He does not relate how the 
Veteran's GERD and hypertension are caused by exposure to 
Agent Orange or the service-connected PTSD.  Dr. W.S. makes 
no reference to specific medical literature or other medical 
opinion that supports his opinion, nor does he indicate that 
he has reviewed the Veteran's service treatment records or 
other medical records.  There is, in sum, no way that the 
Board can determine that Dr. W.S. reached the conclusion in a 
sound and rational way.

On the other hand, the VA examiner expressed a rationale 
explaining why he did not believe the Veteran's GERD, heart 
disorder and hypertension were related to PTSD.  In addition, 
the Secretary has been charged by Congress to determine 
whether certain diseases are associated with exposure to 
herbicides and has tasked the National Academy of Sciences to 
provide assistance in that regard.  The result of the 
assessment of voluminous medical evidence and scientific 
research has been that GERD and hypertension, or other 
circulatory disorders, are not related to exposure to 
herbicides.  The Board finds that the Secretary's findings 
are very probative and outweigh the probative value of Dr. 
W.S.'s opinion to the contrary.  The Board also finds that 
the VA examiner's opinions are more congruent with the 
clinical data of record and outweigh Dr. W.S.'s opinions.  

For the reasons stated above, the Board finds that element 
(3) is not met for the claims of entitlement to service 
connection for a heart disorder, hypertension, GERD, a 
prostate disorder and erectile dysfunction under either a 
direct service connection or secondary service connection 
theory.  The Board has found that entitlement to service 
connection for tinea pedis and onychomycosis of the feet is 
warranted.

ORDER

Entitlement to service connection for a bilateral tinea pedis 
and onycholmycosis is granted.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for a heart disorder with 
hypertension is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for erectile dysfunction 
claimed as impotency is denied.

Entitlement to service connection for diverticulitis is 
denied.

Entitlement to service connection for a skin disorder of the 
hands is denied.

Entitlement to service connection for a pre-cancer skin 
condition is denied.


REMAND

Reasons for remand

After certification of the Veteran's claims to the Board, the 
RO submitted a December 2009 VA audiological examination and 
a December 2009 psychological examination.  Neither report 
has been considered by the RO.  The record also does not 
include any indication that the Veteran intended to waive his 
right to have the RO first consider the evidence.  See 
38 C.F.R. § 20.1304(b) (2009).  For that reason, the Board 
remands the claims of entitlement to increased initial 
disability ratings for service-connected PTSD and bilateral 
hearing loss to the RO for consideration.

In the December 2009 VA psychological examiner's report, the 
examiner opined that the Veteran "would not be able to 
maintain gainful employment."  The Board observes that the 
Court of Appeals for Veterans Claims (Court) has held that 
"a request for TDIU, whether expressly raised by a veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation."  See Rice v. Shinseki, 22 
Vet. App. 447 at 453-54 (2009).  The issue of TDIU is 
inextricably intertwined with the issues of increased initial 
disability ratings.  For those reasons, the Board refers the 
issue of TDIU to the RO for appropriate action.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran in 
writing and request that he identify any 
further treatment he has received for his 
service-connected bilateral hearing loss 
or PTSD with depression and anxiety 
disabilities.  Any records identified 
should be associated with the Veteran's VA 
claims folder.

2.  The RO shall readjudicate the 
Veteran's claims for entitlement to an 
initial disability rating in excess of 50 
percent for service-connected PTSD with 
depression and anxiety, and an initial 
compensable disability rating for service-
connected bilateral hearing loss.  If the 
benefits sought on appeal remain denied, 
VBA should provide the Veteran and his 
attorney with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


